Dismissed and Memorandum Opinion filed May 4, 2006








Dismissed and Memorandum Opinion filed May 4, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01230-CV
____________
 
JP MORGAN CHASE BANK, NATIONAL
ASSOCIATION, Appellant
 
V.
 
ORIX FINANCIAL SERVICES, INC.,
F/K/A ORIX CREDIT ALLIANCES, INC., Appellee
 

 
On Appeal from the
190th District Court
 Harris County, Texas
Trial Court Cause
No.
05-39179-C
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgement
signed August 29, 2005.
On April 26, 2006, the parties filed a motion to dismiss the
appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.       
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 4, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.